Dodge, J.
The editorial of September 21st is clearly capable of being understood to charge that during the political campaign of 1886, when were to be elected the legislators upon whose suffrages depended the outcome of his own candidacy for the United States senate, Mr. Sawyer paid out to-legislative candidates very large sums of money for the purpose of so securing their support and his election, for it is-stated as a “price paid” for the senatorship, and that when legislature convened he claimed and had undisputed ownership of it; also that he thereby “bought and paid for what begot.” This idea is carried forward into the article of September 22d by the heading thereof, “The Price for a Sena-torship,” and again by reference to such expenditures in the-article as.the “cost of a United States senatorship.” Then, in the latter and alleged libelous article, the plaintiff is declared to have participated in Mr. Sawyer’s acts, for, refer*85ring to tbe previous editorial, it states that plaintiff was Sawyer’s distributing agent in the northern part of the state. These assertions are not qualified or weakened by any of the context, but enforced by one illustrative instance.
Stopping here for the moment and disr4garding all attempts of the plaintiff by innuendo to give special significance to the published article, is the plain and ordinary meaning of the words as above stated libelous ? To be so they need only tend to degrade or disgrace the plaintiff generally, or to subject him to public distrust, ridicule, or contempt in the community where, as alleged, he had theretofore been regarded with high confidence and esteem — so high that he had twice been elected governor of the state. Being printed, they need neither allege any crime nor apply to any particular business situation wherein.he might be specially subject to injury. Bradley v. Cramer, 59 Wis. 309, 18 N. W. 268; Moley v. Barager, 77 Wis. 43, 45 N. W. 1082; Street v. Johnson, 80 Wis. 455, 50 N. W. 395; Allen v. News Publishing Co. 81 Wis. 120, 50 N. W. 1093; Buckstaff v. Viall, 84 Wis. 129, 54 N. W. 111; Pfister v. Sentinel Co. 108 Wis. 572, 84 N. W. 887; Gross Coal Co. v. Rose, ante, p. 24, 105 N. W. 225. Sweeping aside all of the technical refinements urged by appellants, such as the absence of any express understanding with legislative candidates that they would favor the contributor, or of any showing whether he expected they would use his contributions for legitimate campaign expenses or otherwise, we cannot doubt that the charge of using money in large quantities in the hope and expectation of thereby promoting his own candidacy for the United States senate is a most degrading one to make against any public man. Such an act is an assault upon a most essential principle of popular government, which, if to be successful, must assume the free selection of officials on grounds of fitness. It pretends a superiority before the law of the corrupt man of wealth over the man of ability and integrity who, either from poverty or *86principle, is debarred, from similar means of securing support. It evinces a willingness to corrupt tbe legislature and dangerous looseness of morals. Gloomy, indeed, would be tbe prospect if we must believe that such conduct would not evoke general condemnation and disgust. But we do not believe it, nor did tbe defendants when they published tbe article under criticism. It would be puerile to suggest that such publication was in glorification of tbe memory of Senator Sawyer by laudation of bis generosity and public spirit; but it was either that or an attempt to appeal to a well-apprehended sentiment against tbe lavish use of money by men seeking public preferment — commendable journalism if confined to tbe truth. Could we otherwise doubt of the existence of such a sentiment among tbe people of Wisconsin, that doubt must yield to tbe fact that they had long before this publication unambiguously evinced it by placing tbe stigma of actual criminality upon acts such as are charged against Sawyer, and, by complicity, against tbe plaintiff. In 1891 it was made a crime to contribute money toward tbe election expenses of legislative candidates except within tbe district of tbe contributor’s own residence. Sec. 45436, Stats. 1898.
We have already said enough to indicate our view that tbe words themselves, without any elucidation by way of innuendo as to tbe charge intended, are capable of a defamatory and libelous meaning. Hence tbe assertion in one part of tbe complaint that they served to charge a crime, if untrue, may be disregarded as mere surplusage. The plaintiff is bound by his innuendo only when that is necessary to make apparent tbe defamatory character of the words used. Carter v. Andrews, 16 Pick. 1; Kraus v. Sentinel Co. 60 Wis. 425, 19 N. W. 384. It should be noted, however, that while tbe complaint apparently does assert that tbe whole article of September 22d, taken together, charges crime, a more limited innuendo is applied to the statements that plaintiff was a distributing agent and that he sent $500 of Sawyer money *87to a Door county man, namely, that tbeir meaning was to charge tbe purpose of “corrupting and bribing” legislative candidates. This, we think, may reasonably mean merely bribing in the colloquial sense, without necessarily importing all the technical elements of the crime of bribery; the complaint being entitled to favorable and liberal construction to support it. Pfister v. Sentinel Co. 108 Wis. 572, 84 N. W. 887; Somervaill v. McDermott, 116 Wis. 504, 507, 93 N. W. 553.
We are further of opinion that the remark at the close of the article of September 22d: “It would be interesting to know how far the money went on its return journey” — is capable of carrying the insinuation of a suspected conversion or misappropriation of it by plaintiff. The mere capability of the libelous meaning is all that the court need pass on, and all that we have meant to declare in our discussion of other parts of this publication. Whether such meaning was in’fact conveyed to the readers is a jury question. Bradley v. Cramer, 59 Wis. 309, 312, 18 N. W. 268; Robertson v. Edelstein, 104 Wis. 440, 80 N. W. 724; Dabold v. Chronicle Pub. Co. 107 Wis. 357, 362, 83 N. W. 639.
We are urged to overrule Bradley v. Cramer and a line of following eases in holding that words merely tending to subject plaintiff to degradation, contempt, or ridicule, when published in writing, are libelous per se without proof or allegation of special damage. We shrink from doing so, since we find them supported by every authority, ancient or modern, within our knowledge, which treats the subject.1' Counsel refer us to some discussion in Newell, Libel & S. (2d ed.) 850, which he deems inconsistent with the decisions in this court; hut it is not at all so when read in comprehension of the distinctions laid down by the same author. Thus he declares special damages are necessary of allegation or proof only when the published words are not actionable per se. Newell, Libel & S. (2d ed.) 841, 849. Written words which *88subject plaintiff to disgrace or ridicule ai’e actionable per se. Id. 43. Sucb words, if spoken, are actionable only in case of special damages. Id. 84. It is not necessary to prove special damages in any case of libel. Id. S56.
Immaterial is tbe circumstance urged by some of tbe appellants that tbe charges against Mr. Sawyer are nowhere alleged to be false. If true', that only aggravates tbe defamatory effect of a false charge against plaintiff of complicity and participation.
By the Gourt. — Orders appealed from are affirmed.